NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



MARK OSHINSKIE,                                       Civil Action No. 17-3696 (SDW) (LDW)

                              Plaintiff,
                 v.                                   ORDER
JAMIE O’GRADY, et al.,

                              Defendants.
                                                      November 14, 2018



WIGENTON, District Judge.

       Before this Court is Magistrate Judge Leda Dunn Wettre’s (“Judge Wettre”) Report and

Recommendation (“R&R”), dated October 25, 2018, which recommends that Defendants Jamie

O’Grady and The Cauldron, Inc.’s (collectively, “Defendants”) Motion to Dismiss for lack of

personal jurisdiction and improper venue be granted. (ECF No. 41.) Plaintiff Mark Oshinskie

(“Plaintiff”) objected to the R&R on November 6, 2018, and Defendants responded to Plaintiff’s

objections on November 9, 2018. (ECF Nos. 42-43.)

       Review of the R&R, as well as objections to it, are governed by Local Civil Rule 72.1,

which provides that the Court “shall make a de novo determination of those portions [of the R&R]

to which objection is made and may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge.” L. Civ. R. 72.1(c)(2).

       Having reviewed the R&R and record in this matter, this Court agrees with Judge Wettre’s

well-founded analysis and conclusions. Plaintiff’s objections are without merit, and his allegation

that the recommendation of dismissal was “strongly influenced by an aversion to carry a small-
dollar case on the court’s docket” is completely baseless. Based on the foregoing, and for good

cause shown, it is hereby

       ORDERED that the R&R of Judge Wettre (ECF No. 41) is ADOPTED as the conclusions

of law of this Court.

       SO ORDERED.

                                                   s/ Susan D. Wigenton, U.S.D.J.

Orig: Clerk
cc:   Parties
      Magistrate Judge Wettre
